WiNsnow, C. J.
In this case it is held:
1. The statute in question is not an abridgment of freedom of speech as guaranteed by the constitution. Freedom of speech does not include license to slander.
2. It is not necessary in a prosecution under this statute to prove that the reputation of the slandered person was in fact injured or impaired. If the slanderous words “expose him to hatred, contempt, or ridicule” the offense is committed. This is the plain reading of the statute and in analogy to the law of criminal libel.
3. The instruction excepted to was somewhat confused in its language, but under the evidence could not have misled the jury. It must have been understood to mean that if a *653substantial portion of the words charged in the information were proven substantially as charged, it would be sufficient though there might be slight differences in the form of expression. This is a correct statement of the law. Kloths v. Hess, 126 Wis. 587, 106 N. W. 251; Earley v. Winn, 129 Wis. 291, 109 N. W. 633; Greeler v. Redmond, 154 Wis. 503, 143 N. W. 152.
By the Court. — Judgment affirmed.